Citation Nr: 1607654	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


REMAND

With regard to the claims for increased ratings for PTSD, a right knee disability, and a left knee disability, the Veteran was last provided examinations in February 2008.  As more than eight years have passed since those examinations, the Board finds that more current VA examinations are needed to properly rate the current severity of the service connected disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377   (1994) (examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained.

2.  Obtain all outstanding VA medical records.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of service-connected PTSD.  The examiner must review the claims file and that review should be noted in the examination report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected PTSD disability on his occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of service-connected right and left knee disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including any lay evidence provided by the Veteran.  The examiner should specifically address the following:

(a) Determine the severity of the service-connected right and left knee disabilities with specific findings of impairment reported in detail. 

(b) Conduct range of motion studies of the right and left knees expressed in degrees.  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right and left knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right and left knees due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

(c) The examiner should specifically indicate whether there is recurrent subluxation or lateral instability of the right or left knees, and if so, the severity. 

(d) The examiner should provide an opinion concerning the impact of the service-connected right and left knee disabilities on the Veteran's ability to work.
 
4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

